DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 2/5/21 has been entered. 

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 2, 8-10, 12, 20, and 24 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

The following terms lack antecedent basis: 
“the short-circuited first outer ECG electrode and second outer ECG electrode” in claim(s) 2;
	“the first and second inner ECG electrodes” in claim(s) 8-10;
	“the first and second outer ECG electrodes” in claim(s) 8-10 and 12; and
	“the first ECG electrode and second ECG electrode” in claim(s) 20. 

Claim(s) 24 is/are rejected due to their dependence on claim 20. 
 
Allowable Subject Matter
Claim 2 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the claimed invention encompasses a wrist-type apparatus having (inter alia) a PPG sensor and an ECG sensor on a main body of the apparatus, the ECG sensor comprising two inner electrodes and two outer electrodes, where the apparatus processor controls a body fat measurement through the ECG electrodes in a first measurement mode, and controls an ECG measurement by short-circuiting the two outer ECG electrodes and using the short circuited electrode pair as a positive or negative electrode in a second mode of measurement.  The closest prior art, Martin and Iwawaki (cited herein), do not anticipate nor even suggest shorting two outer ECG . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-10, 12, 16-17, 20, 24, and 26-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin (US 20150119654 A1 – previously cited) in view of Iwawaki (US 20180014742 A1 – previously cited). 

For claims 1 and 27, Martin teaches A wrist-type apparatus [watch embodiment detailed throughout entire disclosure – see at least Figs. 3-4C] comprising: 
a main body; [310]; 
and a strap connected to the main body [strap shown but not numbered in Figs. 3-4C]; 
 wherein the main body comprises: 
[display most clearly shown in Fig. 4C with watch hands; touch screen per ¶69; see also discussion of communication functions per ¶71 (i.e., those of the display)]; 
a photoplethysmogram (PPG) sensor [470] configured to detect a PPG signal and disposed on the front-facing surface of the main body [Fig. 4C] to be in contact with a single finger of a user during measurement of biometric information; [per ¶¶78-85]; 
 an electrocardiography (ECG) sensor [460 and 416 per ¶81] comprising: a first inner ECG electrode [416] which (is) provided on a rear surface of the main body to be in direct contact with a wrist of the user; [per Fig. 4B];  
 and at least one outer ECG electrode [460] disposed on the front-facing surface of the main body to be in contact with the single finger of the user at a same time when the PPG sensor is touched by the single finger, [per ¶81], 
 wherein the ECG sensor is configured to detect an ECG signal from the single finger in contact with the at least one outer ECG electrode of the ECG sensor and the wrist [detailed throughout ¶¶78-83],
 and a processor [110] configured to analyze the biometric information of the user using the PPG signal and the ECG signal, [processing of data with either/both of smartphone and/or wristwatch device representing processor 110 of Fig. 1 per ¶¶99-100], 
 wherein the front-facing surface of the main body comprises a first area in which the display is disposed, [e.g., in Fig. 4C watch hands and watch face thereof can constitute a first area], and a second area which is arranged side-by-side with the first area, [button 460 constituting second area — outlined in black in Fig. 4C and at bottom of watch body per ¶82], and in which a contact surface of the PPG sensor [portion of 470 contacted by finger per ¶81] and a contact surface of the at least one outer ECG electrode [portion of 460 contacted by finger per ¶81] are spaced apart from each other and arranged to be simultaneously touched by the single finger, [PPG sensor 470 centered within ECG button 460 (the electrode thereupon per ¶83) touchable by a finger per ¶81 and where there is innately some amount of spacing between the sensor 470 and edges of button 460 surrounding sensor 470 (the sensor 470 having optical components and button 460 being a separate metal-based component per having an opening therein for 470 per ¶83)], 
 and wherein the contact surface of the PPG sensor and the contact surface of the at least one outer ECG electrode are arranged and sized such that (for claim 1) a majority (and/or all (for claim 27)) of an entire portion of the contact surface of the PPG sensor and (for claim 1) a majority (and/or all (for claim 27)) of an entire portion of the contact surface of the at least one outer ECG electrode are covered by the single finger when simultaneously touched by the single finger. [contact by finger shown visually in Fig. 4A for similar embodiment and discussed throughout ¶¶78-84 where finger would cover PPG sensor (an optical sensor) as well as contact metal of electrode of 460 per ¶81 and ¶83]. 

Because Martin does not appear to explicitly teach that the strap is configured to be flexible,  Examiner takes official notice that wristwatch device straps configured to be flexible are well-known and common in the pertinent prior art.  See MPEP § 2144.03. 
Martin fails to teach a second inner electrode (i.e., two inner electrodes) where the ECG sensor is configured to detect the ECG signal by using the first inner electrode as a reference electrode and the second inner electrode as a positive or negative electrode, and the outer electrode as another positive or negative electrode.  Iwawaki teaches a wristwatch body measurement apparatus [entire disclosure – see at least abstract, Figs. 1-2] comprising a main body [21A] having inner electrodes [542] including a first inner electrode [5421] and a second inner electrode [5422], where an ECG sensor [i.e., combined electrodes 541 and 542] is configured to detect an ECG signal by using the first inner electrode [first of either 5421 or 5422]  as a reference electrode, a second inner electrode [second of either 5421 or 5422] as a positive or negative electrode, and an outer electrode [either of 5411 or 5412] as another positive electrode.  [electrode setting of two working electrodes (positive and negative electrodes) as well as verbatim reference electrode detailed throughout ¶¶115-137 where a variety of combinations of two working and one reference electrode trios are set by a setting unit (i.e., the use of electrodes) per ¶¶115-123 where then per ¶¶124-132 there are a variety (specifically eight) of possible inner-outer electrode combinations — most suitable to the instant claim limitation would be the optional configuration of ¶126 where a working pair is one inner and one outer electrode (5411 and 5421) and another inner electrode (5422) is set as a reference electrode]. [consider that equally applicable are ¶128, ¶130, and ¶132].   It would have been obvious to one of ordinary skill at the time the invention was filed to modify the electrode configuration of Martin to incorporate the two inner electrodes and subsequent use of the inner and outer electrodes as working (positive and negative) and reference electrodes as taught by Iwawaki (i.e., to make the inner electrode of Martin on the back of the main body now two electrodes) in order to improve the detection accuracy of the ECG sensor and to determine the ECG with high accuracy.  As motivated by Iwawaki ¶15. 
[Examiner notes: While the embodiment of Iwawaki Fig(s). 1-2 (and features therein and/or the disclosure therewith) has/have been cited for claim(s) 1 and 3-7, same/similar features are present in Iwawaki Fig(s). 10-12 which are also applicable to the claim(s) herein.]

For claims 3-7, Iwawaki teaches (in the motivated combination of claim 1), the at least one outer ECG electrode comprises a first outer ECG electrode [first of 5411 and 5412] and a second outer ECG electrode [second of 5411 and 5412],.  Where, for claim 4 in particular, Iwawaki directly teaches and the first outer ECG electrode and the second outer ECG electrode are each formed as a half ring and face each other with a gap therebetween, and the half ring has a semicircular shape. [see Fig. 1 where 5411 and 5412 are separated by gaps DP1 and DP2 where 5411 are each half rings of a semicircular shape].  As motivated in claim 1. 
For claims 3 and 5-7 in particular, while Iwawaki doesn’t explicitly teach the claimed half-ring shapes (angular C, semielliptical or semioval, inner angular outer curved, inner curved outer angular), consider that Iwawaki does teach in ¶238 “the shape of the respective electrodes is not limited to an arc-shape and may be other shapes.” Further Applicant has not provided any evidence of criticality regarding the particularly recited shapes of claims 3 and 5-7 — on the contrary, the instant specification appears to disclose in ¶80 and ¶87 that the outer electrodes are not particularly limited to any one critical shape.  Accordingly, for the features of the shapes of the outer ECG electrodes ring shapes recited in claims 3 and 5-7, in view of Iwawaki’s disclosure in ¶238, such outer electrode shapes would be a matter of design choice — in particular a mere choice of shape according to one of ordinary skill in the pertinent art.  See MPEP § 2144.04(IV)(B.) – Changes in Shape.
	For claim 8, Iwawaki teaches (in the motivated combination of claim 1), the at least one outer ECG electrode comprises a first outer ECG electrode [first of 5411 and 5412] and a second outer ECG electrode [second of 5411 and 5412],
 and wherein an arrangement direction of the first and second inner ECG electrodes and an arrangement direction of the first and second outer ECG electrodes are perpendicular to a length direction of the strap. [all four of 541 and 542 can be understood (under BRI) to teach a form of an “arrangement direction” perpendicular to a “length direction” of 28-29 (e.g., each of the inner and outer electrodes 541 and 542 have a structural dimension which is perpendicular to a structural dimension of the strap)].  As motivated in claim 1. 
	For claim 9, Iwawaki teaches (in the motivated combination of claim 1), the at least one outer ECG electrode comprises a first outer ECG electrode [first of 5411 and 5412] and a second outer ECG electrode [second of 5411 and 5412],
 and wherein an arrangement direction of the first and second inner ECG electrodes and an arrangement direction of the first and second outer ECG electrodes are identical to a length direction of the strap. [all four of 541 and 542 can be understood (under BRI) to teach a form of an “arrangement direction” identical to a “length direction” of 28-29 (e.g., each of the inner and outer electrodes 541 and 542 have a structural dimension which is identical to a structural dimension of the strap)]. As motivated in claim 1. 





For claim 10, Iwawaki teaches (in the motivated combination of claim 1), the at least one outer ECG electrode comprises a first outer ECG electrode [first of 5411 and 5412] and a second outer ECG electrode [second of 5411 and 5412],
 wherein one of a first arrangement direction of the first and second inner ECG electrodes and a second arrangement direction of the first and second outer ECG electrodes is identical to a length direction of the strap, and the first arrangement direction is perpendicular to the second arrangement direction. [all four of 541 and 542 can be understood (under BRI) to teach a form of individual “arrangement directions” (i.e., one for each 541 and 542)  which are identical to a “length direction” of the strap (per claim 9 above) and are also mutually perpendicular (e.g., each of the inner and outer electrodes 541 and 542 have a respective structural dimension which are perpendicular to each other)].  As motivated in claim 1. 

For claim 12, Iwawaki teaches (in the motivated combination of claim 1), the at least one outer ECG electrode comprises a first outer ECG electrode [first of 5411 and 5412] and a second outer ECG electrode [second of 5411 and 5412],
 and wherein the first and second outer ECG electrodes are configured to operate as buttons to perform predetermined functions when the first and second outer ECG electrodes are pressed. [outer electrodes 541 are configured to operate as ECG signal measurement buttons (a predetermined function) when contacted by a finger (i.e., a form of “when pressed”) as detailed throughout entire disclosure of Iwawaki]. As motivated in claim 1. 
	For claim 16, Iwawaki teaches (in the motivated combination of claim 1), wherein the first inner ECG electrode and the second inner ECG electrode of the ECG sensor are arranged side-by-side in a direction perpendicular to a direction in which the strap extends. [similar to claims 8-10, rear two electrodes 542 can be understood (under BRI) to teach a form of a side by side “arrangement” (where 5421 and 5422 have at least each a side which is next to a side of the other electrode) perpendicular to a direction in which the strap 28-29 extends (e.g., each of the inner electrodes 542 have a structural dimension which is perpendicular to a structural dimension of the strap which can be a strap extending dimension)].  As motivated in claim 1. 

For claim 17, Martin teaches A wearable device [watch embodiment detailed throughout entire disclosure – see at least Figs. 3-4C] comprising: 
a display disposed on a front-facing surface of the wearable device; [display most clearly shown in Fig. 4C with watch hands; touch screen per ¶69; see also discussion of communication functions per ¶71 (i.e., those of the display)];
 a photoplethysmogram (PPG) sensor [470] disposed on the front-facing surface [Fig. 4C] and configured to detect a PPG signal; [per ¶¶78-85]; 
 an electrocardiography (ECG) sensor [460 and 416 per ¶81] comprising: a first ECG electrode [416] disposed on a rear surface of the wearable device; [per Fig. 4B]; 
 and (another) ECG electrode [460] that is arranged on the front-facing surface to oppose the first ECG electrode [Figs. 4B-C],
wrist; [detailed throughout ¶¶78-83]; 
 and a processor [110] configured to analyze biometric information of the user using the PPG signal and the ECG signal, [processing of data with either/both of smartphone and/or wristwatch device representing processor 110 of Fig. 1 per ¶¶99-100],
 wherein the front-facing surface of the wearable device comprises a first area in which the display is disposed, [e.g., in Fig. 4C watch hands and watch face thereof can constitute a first area], and a second area which is arranged side-by-side with the first area, [button 460 constituting second area — outlined in black in Fig. 4C and at bottom of watch body per ¶82], and in which a contact surface of the PPG sensor and a contact surface of the (another) ECG electrode are arranged to be simultaneously touched by the single finger, [PPG sensor 470 centered within ECG button 460 (the electrode thereupon per ¶83) touchable by a finger per ¶81 and where there is innately some amount of spacing between the sensor 470 and edges of button 460 surrounding sensor 470 (the sensor 470 having optical components and button 460 being a separate metal-based component per having an opening therein for 470 per ¶83)],
 and wherein the contact surface of the PPG sensor and the contact surface of the (another) ECG electrode are arranged and sized such that a majority of an entire portion of the contact surface of 7the PPG sensor and a majority of an entire portion of the contact surface of the (another) ECG electrode are covered by the single finger when simultaneously touched by the single finger. [contact by finger shown visually in Fig. 4A for similar embodiment and discussed throughout ¶¶78-84 where finger would cover PPG sensor (an optical sensor) as well as contact metal of electrode of 460 per ¶81 and ¶83].

For claims 17 and 26, Martin fails to teach a second rear electrode (and then the another frontal electrode being thereby a third electrode); where the ECG sensor is configured to detect the ECG signal by using the first electrode as a reference electrode, the second electrode as a positive or negative electrode, and the third electrode as another positive or negative electrode.  Iwawaki teaches a wristwatch body measurement apparatus [entire disclosure – see at least abstract, Figs. 1-2] comprising a main body [21A] having inner electrodes [542] including a first inner electrode [5421] and a second inner electrode [5422], where an ECG sensor [i.e., combined electrodes 541 and 542] is configured to detect an ECG signal by using the first inner electrode [first of either 5421 or 5422]  as a reference electrode, a second inner electrode [second of either 5421 or 5422] as a positive or negative electrode, and a (third) outer electrode [either of 5411 or 5412] as another positive electrode.  [electrode setting of two working electrodes (positive and negative electrodes) as well as verbatim reference electrode detailed throughout ¶¶115-137 where a variety of combinations of two working and one reference electrode trios are set by a setting unit (i.e., the use of electrodes) per ¶¶115-123 where then per ¶¶124-132 there are a variety (specifically eight) of possible inner-outer electrode combinations — most suitable to the instant claim limitation would be the optional configuration of ¶126 where a working pair is one inner and one outer electrode (5411 and 5421) and another inner electrode (5422) is set as a reference electrode]. [consider that equally applicable are ¶128, ¶130, and ¶132].   It would have been obvious to one of ordinary skill 
[Examiner notes: While the embodiment of Iwawaki Fig(s). 1-2 (and features therein and/or the disclosure therewith) has/have been cited for claim(s) 1 and 3-7, same/similar features are present in Iwawaki Fig(s). 10-12 which are also applicable to the claim(s) herein.]
	For claim 20, Iwawaki teaches (in the motivated combination of claim 17), the first ECG electrode and second ECG electrode face each other with a gap therebetween. [5421 and 5422 are shown as concentric in Fig. 2 — but, per ¶239, may also be arranged as 5411 and 5412 and thereby may face each other with gap (similar to DP1 and DP2 therebetween] [more generally, even concentric arrangement shown in Fig. 2 of 5421 and 5422 can be understood (under BRI) to have electrodes facing one another with a gap therebetween]. As motivated in claim 17. 
	For claim 24, Iwawaki teaches (in the motivated combination of claim 17), the first ECG electrode and the second ECG electrode have an angular C-shape, semicircular shape, or semielliptical shape. [5421 and 5422 are shown as concentric in Fig. 2 — but, per ¶239, may also be arranged as 5411 and 5412 and thereby may have a semicircular shape]. As motivated in claim 17. 

Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Martin in view of Iwawaki and Lapetina (US 20160073914 A1). 

For claim 11, Iwawaki teaches (in the motivated combination of claim 1), (a)  first measurement circuit and second measurement circuit configured to measure the ECG signal (which) share the first inner ECG electrode, the second inner ECG electrode, and the at least one outer ECG electrode via switching operations.  [similar to claim 1, ¶¶115-137 detail an electrode setting operation for (inter alia) the two inner electrodes 542 and the one outer electrode 541 via a setting unit (a form of switching operations) including a variety of configurations of 542 and 541 per ¶¶124-132 most preferably ¶128, ¶130, ¶132].  As motivated in claim 1.  Martin in view of Iwawaki is silent regarding a measurement circuit to measure a body fat of the user (i.e., a circuit and parameter option using the electrode trio in the motivated combination of Martin and Iwawaki).  However, consider that Martin does teach in ¶3 the importance of a user (of the apparatus) to be aware of a measure of their general health parameters and that in ¶126 reasonable modifications and additions to the teachings of Martin without departing from the spirit of the invention.  Lapetina teaches a wrist-watch ECG measurement device [entire disclosure – see at least abstract] including a measurement circuit configured to measure the body fat of a user [body fat per ¶59, ¶69, ¶91, and ¶95].  It would have been obvious to one of ordinary skill at the time the invention was filed to modify the measurement circuit(s) of Martin in view of Iwawaki to incorporate body fat measurement of Lapetina (i.e., as one of the circuits via the switching operations of Martin in view of Iwawaki) in order to . 

Response to Arguments
Applicant's arguments filed 2/5/21 have been fully considered but they are not persuasive.

	Applicant argues 


    PNG
    media_image1.png
    227
    674
    media_image1.png
    Greyscale


	Examiner respectfully disagrees.  Examiner first notes that Applicant refers to “button 450” — however, no such component citation is present in the Martin reference.  Examiner shall assume that Applicant refers to button 460 as then subsequently written by Applicant.  Further, Examiner notes that there is at least some innate separation (i.e., spacing) between the sensor surface 460 (an electrode surface having an opening per ¶83) and PPG sensor 470 which, by virtual of being an optical sensor, has at least a form of separate sensing material (electrodes are not optical sensors).  Applicant has not claimed any amount or degree of spacing such that the spacing necessarily present in the sensors of Martin does not satisfy the claimed structure.  Consider further that by Applicant’s own disclosure per Fig. 14 as Applicant has re-emphasized, the electrodes necessarily share a surface as well (such as the mounting surface) and thereby Applicant’s citation to Martin teaching allegedly a shared surface between sensor 470 and 460 is no more distinguishing evidence then Applicant’s own teachings. 

Pertinent Prior Art
Prior art made of record and not relied upon which is considered pertinent to applicant's disclosure is provided in the Notice of References Cited (form PTO-892) herewith.  Notably, the reference(s) suggest(s) the feature(s) of a wrist-worn electrode device for body parameter measurement. 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN S MELHUS whose telephone number is (571)272-5342.  The examiner can normally be reached on Monday - Friday | 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Chen can be reached on 571-272-3672.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/BENJAMIN S MELHUS/           Examiner, Art Unit 3791